Citation Nr: 0701403	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board received additional private and VA medical evidence 
in October 2005 and March 2006, after certification of the 
current appeal.  This evidence was relevant to the veteran's 
service connection for PTSD claim on appeal.  Notably, no 
waiver of RO consideration has been obtained by the VA.  In 
any event, per the discussion below, the benefit the veteran 
seeks is granted in this decision.  Consequently, a waiver by 
the veteran of the additional pertinent VA medical evidence 
is not necessary.  See 38 C.F.R. § 20.800 and § 20.1304 
(2006).  See also Chairman's Memorandum No. 01-05-09 (May 25, 
2005).   


FINDING OF FACT

The veteran's PTSD was caused by his active military service 
from October 1964 to June 1969.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran's DD 214 shows that he served in the Republic of 
Vietnam and that he earned, among other awards, a Combat 
Action Ribbon.  His service personnel records show that he 
was in at least three search and clear operations against the 
Viet Cong.  The evidence establishes that the veteran engaged 
in combat with the enemy.  Therefore, his lay testimony is 
sufficient to establish the occurrence of his combat-related 
in-service stressors.  

In his PTSD questionnaire, the veteran stated that during 
Operation Hastings, his unit was dropped into a "very hot" 
landing zone from helicopters.  They were fired upon by the 
enemy and several members of his unit were killed.  The 
veteran's service personnel records show that he participated 
in Operation Hastings.  Therefore, his stressor is 
established. 

Previously, the RO denied the veteran's claim based upon a 
September 2003 VA PTSD examination conducted by Dr. M. Y., 
who concluded that the veteran did not meet all of the 
required DSM-IV criteria for a diagnosis of PTSD.  

However, more recent VA medical treatment records show that 
the veteran received psychotherapy from Dr. M. Y. in 
September 2005.  In a September 2005 psychology note, Dr. M. 
Y. stated, "[the veteran] is diagnosed with depression and 
PTSD."  In the same note, Dr. M. Y. stated that he was 
releasing all of his treatment records for the veteran that 
pertained to his claim for PTSD.  The doctor attributed the 
veteran's symptoms to his "trauma in Viet Nam."  

Additional treatment records from Dr. M. Y. in March and June 
2005, stated that the veteran had a diagnosis of PTSD.  
Additionally, an October 2005 VA psychiatry note from a 
different doctor provided a diagnosis of PTSD.  

Dr. D. H., the veteran's private psychologist, also diagnosed 
the veteran with PTSD and attributed it to his combat 
experiences in Vietnam, specifically that he "has not dealt 
with Vietnam related experiences nor the issues surrounding 
the trauma he witnessed and was involved in there."  

As the veteran's combat-related in-service stressor is 
verified, and he has a current diagnosis of PTSD, and medical 
evidence of a link between his stressor and his diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is highly in favor of service connection for PTSD.  
38 U.S.C.A. § 5107(b).   The appeal is granted.  

This decision does not suggest that all of the veteran's 
difficulties are to be, or should be, associated with his 
PTSD.  The decision only concludes that the veteran currently 
has PTSD.  The nature and extent of the disorder related to 
service is not at issue before the Board at this time.    



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the March 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  As the veteran's claim is being granted, the 
RO will be responsible for addressing any notice defect with 
respect to the disability rating and effective date elements 
when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


